Fourth Court of Appeals
                                    San Antonio, Texas
                                            March 5, 2019

                                        No. 04-18-00715-CV

                                       Kenneth J. THOMAS,
                                            Appellant

                                                  v.

                                    ARRIBA APARTMENTS,
                                          Appellee

                    From the County Court At Law No. 10, Bexar County, Texas
                                 Trial Court No. 2018CV04988
                             Honorable Karen Crouch, Judge Presiding

                                            O R D E R

        On January 18, 2019, we issued an order striking appellant’s brief for noncompliance with
the briefing rules found in the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1, 9.5. Our
order directed appellant to file an amended brief correcting the violations in his initial brief on or
before February 22, 2019.

        On February 22, 2019, appellant filed a motion for extension of time to file his amended
brief. Appellant’s motion does not specify how much additional time he seeks to file his amended
brief. Appellant’s motion states that he is seeking an extension “to obtain records needed for [his]
brief.” We note that the clerk’s record has been filed in this appeal since October 5, 2018.

        Appellant’s request for an extension of time to file his amended brief is GRANTED. We
grant appellant an additional twenty-one days to file his amended brief. Appellant’s brief is due on or
before March 15, 2019. Appellant is advised that no further extensions will be granted absent
extenuating circumstances.

                                                       _________________________________
                                                       Irene Rios, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 5th day of March, 2019.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court